DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.
Claim Amendments
	Acknowledgment of receiving amendments to the claims, which were received by the Office on 05/23/2022. 
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 1, the closest known prior art fails to teach or fairly suggest alone or in reasonable combination, the limitations (in consideration of the claim as a whole):
“a shifting control unit that controls to shift an incident position of the light flux on the image sensor; and a focus detection unit that performs focus detection using the focus detection signals, wherein the shifting control unit controls to perform periodic drive of shifting the incident position by a predetermined distance which is equal to or less than a distance between the pixels of the image sensor corresponding to the focus detection signals in a predetermined direction during a charge accumulation period in the image sensor for acquiring the focus detection signals, wherein the periodic drive is to shift the incident position so that the incident position at an end of the charge accumulation period differs from the incident position at a start of the charge accumulation period by the predetermined distance, and that the distance from the shifted incident position to the incident position at the start of the charge accumulation period remains within the predetermined distance for the entire charge accumulation period for which the focus detection is performed once”.
Claims 2-15 and 17 depend on, and further limit, independent claim 1. Therefore, claims 2-15 and 17 are considered allowable for the same reasons.

As per claims 16, the closest known prior art fails to teach or fairly suggest alone or in reasonable combination, the limitations (in consideration of the claim as a whole):
	“a shifting control unit that controls to shift an incident position of the light flux on the image sensor, and a focus detection unit that performs focus detection using the focus detection signals wherein the shifting control unit control to perform periodic drive of shifting the incident position by a predetermined distance which is equal to or less than a distance between the pixels of the image sensor corresponding to the focus detection signals in a predetermined direction during a charge accumulation period in the image sensor for acquiring the signals, and wherein the periodic drive is to shift the incident position so that the incident position at an end of the charge accumulation period differs from the incident position at a start of the charge accumulation period by the predetermined distance, and that the distance from the shifted incident position to the incident position at the start of the charge accumulation period remains within the predetermined distance for the entire charge accumulation period for which the focus detection is performed once”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY J CHIU/Examiner, Art Unit 2698              

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698